DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 37, 38, 40-42, 46, 47 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adamczyk et al. (US 10,718,394).
Regarding claim 37, Adamczyk discloses a disk brake (see Abstract, FIGS. 1-4) comprising: a brake caliper (12); a brake application device (1) arranged in the brake caliper (see e.g. FIG. 3) and configured to act with force on brake linings of the disk brake (see col. 4, lines 5-12); the brake application device comprising a brake lever (1) configured to be actuated by a force member (see col. 4, lines 1-4); the brake lever comprised of a lever arm (2), against which the force member is supported, and a brake application shaft (4) supported with a first end against a pressure piece (see col. 4, line 5, “a bridge (likewise not shown)”), which operates in a direction toward the brake linings, and with a second end against the brake caliper at an inner side thereof (see FIG. 3, via roller (7)), wherein the brake caliper and the brake application shaft have sides facing each other that are configured as shells (5, 5); a support roller (7) having a roller axis defining an axial direction of the support roller and extending transversely relative to a brake application direction (see FIG. 2), wherein the support roller is supported in the shells (see FIG. 3); wherein the support roller comprises a first face (see FIG. 2, top side of (8); see also col. 3, lines 12-15, disk (8) can be integrally formed with roller (7)) and a second face (see FIG. 2, bottom side of (8)) oriented opposite to the first face, wherein the first face abuts axially against the brake caliper (see FIG. 2) and the second face abuts axially against the brake application shaft of the brake lever (see FIG. 2) for aligning the support roller in the axial direction (see Abstract, see also col. 3, lines 12-15, disk (8) can be integrally formed with roller (7), thereby aligning support roller in the axial direction); the first face is an end face of the support roller and abuts against a first orientation face arranged internally on the brake caliper (see FIG. 2).  
Regarding claim 38, Adamczyk discloses that the second face is offset in the axial direction relative to the first face (see FIG. 2).  
Regarding claim 40, Adamczyk discloses that the first orientation face is an inner face of the brake caliper which is planar and has a surface normal coinciding with the roller axis (see FIG. 2).  
Regarding claim 41, Adamczyk discloses that the support roller comprises a covering face (see FIG. 4, cylindrical surface of (7) forms covering face) supported in the shells (see FIG. 4), wherein the support roller further comprises a collar (8) which extends radially beyond the covering face (see FIG. 4) with a radial height (see FIG. 4), wherein the second face is arranged on the collar (see FIGS. 2, 4).  
Regarding claim 42, Adamczyk discloses that the collar extends only over a portion of a periphery of the covering face (see FIG. 4), wherein a remaining portion of the periphery of the covering face has no collar (see FIG. 4).  
Regarding claim 46, Adamczyk discloses that the second face abuts against a second orientation face arranged laterally on the brake application shaft (see FIG. 2).  
Regarding claim 47, Adamczyk discloses that the second orientation face is a planar annular segment (see FIGS. 2, 4), wherein an axis of the annular -8-segment coincides with the roller axis (see FIGS. 2, 4).  
Regarding claim 51, Adamczyk discloses that the brake application shaft is divided into a first longitudinal portion (see FIG. 4, portion left of groove (9)) and a second longitudinal portion (see FIG. 4, portion right of groove (9)) spaced apart from the first longitudinal portion, wherein the first and second longitudinal portions are arranged opposite each other relative to a movement plane of the lever arm (see FIG. 4), and wherein the first and second longitudinal portions each comprise a shell part of the shell of the brake application shaft supporting directly the support roller (see FIG. 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk et al. (US 10,718,394), as applied to claims 37 and 41, above, and further in view of Bieker et al. (US 2004/0050635).
Regarding claim 44, Adamczyk discloses that the collar extends only over a partial periphery of the covering face (see FIG. 4).  Adamczyk does not disclose that the covering face of the support roller comprises an asymmetry relative to the roller axis in a region of the partial periphery.  
 Bieker teaches a disk brake (see Abstract, FIGS. 14, 17, 19) comprising: a support roller (56a, 56b) that has an asymmetry relative to a roller axis of the support roller (see FIG. 17(a); support roller has a flat surface (237), thereby forming an asymmetry).  
It would have been obvious to configure roller of Adamczyk such that it has an asymmetry formed in the region of the partial periphery by a recess in a cylindrical surface to provide an uncomplicated protection against torsion to prevent damage to the roller surface in addition to optimizing the space requirement of the bearing and to increase stability (see e.g. Bieker, ¶ 0188). 
Regarding claim 45, Bieker teaches that the asymmetry is a recess in a cylindrical surface of the covering face (see FIG. 17(a)).  
Claims 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk (US 2017/0234388) in view of Bieker et al. (US 2004/0050635).
Regarding claim 52, Adamczyk discloses a support roller (9) for a brake application device of a disk brake (see Abstract, FIGS. 1, 8), the support roller comprising: a covering face (see FIG. 8, cylindrical surface of roller (9) forms covering face) configured to be supported between two shells (see FIG. 8) and comprising a cylindrical surface (see FIG. 8); a collar (22) arranged at one end of the covering face (see FIG. 8) and extending radially beyond the covering face with a radial height (see FIG. 8), wherein the support roller comprises a first face (see FIG. 2, top side of (8); see also col. 3, lines 12-15, disk (8) can be integrally formed with roller (7)) and a second face (see FIG. 2, bottom side of (8)) oriented opposite to the first face, wherein the first face abuts axially against the brake caliper (see FIG. 2) and the second face abuts axially against the brake application shaft of the brake lever (see FIG. 2) for aligning the support roller in the axial direction (see Abstract, see also col. 3, lines 12-15, disk (8) can be integrally formed with roller (7), thereby aligning support roller in the axial direction); the first face is an end face of the support roller and abuts against a first orientation face arranged internally on the brake caliper (see FIG. 2).  
Adamczyk does not disclose that the support roller has an asymmetry relative to a roller axis of the support roller; wherein the asymmetry is a recess in the cylindrical surface and the recess extends parallel to the roller axis.
  Bieker teaches a support roller (56a, 56b) that has an asymmetry relative to a roller axis of the support roller (see FIG. 17(a); support roller has a flat surface (237), thereby forming an asymmetry); wherein the asymmetry is a recess in the cylindrical surface and the recess extends parallel to the roller axis (see FIG. 17(a)).  
It would have been obvious to configure roller of Adamczyk such that it has an asymmetry formed by a recess in a cylindrical surface to provide an uncomplicated protection against torsion to prevent damage to the roller surface in addition to optimizing the space requirement of the bearing and to increase stability (see e.g. Bieker, ¶ 0188). 
Regarding claim 53, Adamczyk discloses a stud arranged at the end of the covering face (see FIG. 8) where the collar is arranged and extending axially away from the collar (see FIG. 8), wherein the stud has a diameter -9- that is smaller than a diameter of the cylindrical surface (see FIG. 8).  
Regarding claim 54, Adamczyk discloses that the collar extends only over a portion of a periphery of the covering face (see FIG. 8), wherein a remaining portion of the periphery of the covering face has no collar (see FIG. 8).  
Regarding claim 55, Adamczyk discloses that the collar extends over a portion of a periphery of the covering face with a reduced height relative to the radial height (see FIG. 8).
Regarding claim 56, Adamczyk discloses that the collar extends only over a partial periphery of the covering face (see FIG. 8).  Bieker teaches that the recess is arranged over an entire length of the roller (see FIG. 17(a)).
Allowable Subject Matter
Claims 27, 28, 30, 33, 35 and 36 are allowed.
Claims 39, 43 and 48-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 20-Jul-2022 have been fully considered but they are not persuasive. 
Regarding independent claims 37 and 52, Applicant argues that “[t]he two oppositely oriented faces of the ring-shaped disk are no end faces of the roller 7.” (See Amendment, page 8).  The oppositely oriented faces of the ring-shaped disk, however, are end faces located at the radial dimension at which the ring is located.  As such, the rejections of claims 37 and 52 is maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

October 8, 2022